Duckworth, Chief Justice.
This case is controlled adversely to the plaintiff in error by the ruling of this court in Gay v. Balkcom, 219 Ga. 554 ( SE2d ), in that it is a habeas corpus case by a prisoner alleging that he was denied the benefit of counsel at the time he pled guilty to a felony for which he could be electrocuted. The evidence shows that he was offered counsel and refused to accept same, stating that he was going to plead guilty and did not need a lawyer, and none of the evidence shows that he desired counsel, made any *590request for counsel, was unable to employ counsel, or that the trial court declined to appoint counsel to represent him. Nor is this case coupled with lack of time so as to result in a denial of his constitutional rights to due process and benefit of counsel as was held in Fair v. Balkcom, 216 Ga. 721 (119 SE2d 691). Accordingly, the court did not err in remanding custody of the prisoner to the warden.
Submitted January 13, 1964
Decided January 22, 1964.
Herman Ludson Knight, pro se.
Eugene Cook, Attorney General, Howard P. Wallace, William L. Grayson, Assistant Attorneys General, B. Daniel Dubberly, Jr., Deputy Assistant Attorney General, contra.

Judgment affirmed.


All the Justices concur.